Exhibit 10.29

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
___________, 2006 between Ameriprise Financial, Inc. a Delaware corporation (the
“Company”), and _________________ (“Indemnitee”).

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is essential to the Company to retain and attract the most capable persons
available; and

 

A.                                   WHEREAS, the substantial increase in
corporate litigation subjects directors and officers to expensive litigation
risks at the same time that the availability of and coverage provided by
directors’ and officers’ liability insurance has become uncertain; and

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons of increased
certainty of indemnification protections; and

 

B.                                     WHEREAS, it is now and has been the
express policy of the Company to indemnify its directors and officers so as to
provide them with the maximum possible protection permitted by law; and

 

WHEREAS, the Company does not regard the protection available to Indemnitee as
adequate in the present circumstances, and realizes that Indemnitee may not be
willing to serve as a director or officer without adequate protection, and the
Company desires Indemnitee to serve in such a capacity; and

 

WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors, officers, or in other capacities unless they are
provided with adequate indemnification against inordinate risks of claims and
actions against them arising out of their service to and activities on behalf of
the corporation; and

 

WHEREAS, the General Corporation Law of the State of Delaware (“DGCL”) and the
By-laws expressly provide that the indemnification provisions set forth therein
are not exclusive, and thereby contemplate that contracts may be entered into
between the Company and its directors and officers with respect to
indemnification; and

 

WHEREAS, this Agreement is a supplement to and in furtherance of the By-laws of
the Company and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder; and

 

WHEREAS, the uncertainties relating to directors’ and officers’ liability
insurance and to indemnification have increased the difficulty of attracting and
retaining such qualified persons to serve as directors and officers of the
Company;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director or officer after the date hereof, the parties hereto agree as follows:

 

1.                                       Indemnity of Indemnitee. The Company
hereby agrees to hold harmless and indemnify Indemnitee to the fullest extent
permitted by law, as such may be amended from time to time. In furtherance of
the foregoing indemnification, and without limiting the generality thereof:

 

(a)                                  Proceedings Other Than Proceedings by or in
the Right of the Company. Indemnitee shall be entitled to the rights of
indemnification provided in this Section l(a) if, by reason of his or her
Corporate Status (as hereinafter defined), the Indemnitee is, or is threatened
to be made, a party to or participant in any Proceeding (as hereinafter defined)
other than a Proceeding by or in the right of the Company. Pursuant to this
Section 1(a), Indemnitee shall be indemnified against all Expenses (as
hereinafter defined), including judgments, fines and amounts paid in settlement
actually and reasonably incurred by him or her, or on his or her behalf, in
connection with such Proceeding or any claim, issue or matter therein, if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and with
respect to any criminal Proceeding, had no reasonable cause to believe the
Indemnitee’s conduct was unlawful.

 

(b)                                 Proceedings by or in the Right of the
Company. Indemnitee shall be entitled to the rights of indemnification provided
in this Section 1(b) if, by reason of his or her Corporate Status, the
Indemnitee is, or is threatened to be made, a party to or participant in any
Proceeding brought by or in the right of the Company. Pursuant to this
Section 1(b), Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by the Indemnitee, or on the Indemnitee’s behalf, in
connection with such Proceeding if the Indemnitee acted in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company; provided, however, if applicable law so provides, no
indemnification against such Expenses shall be made in respect of any claim,
issue or matter in such Proceeding as to which Indemnitee shall have been
adjudged to be liable to the Company unless and to the extent that the Court of
Chancery of the State of Delaware or the court in which such Proceeding was
brought shall determine that such indemnification may be made; provided further,
further, that in no event shall Indemnitee be indemnified against Expenses not
allowable under applicable law.

 

(c)                                  Indemnification for Expenses of a Party Who
is Wholly or Partly Successful. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee is, by reason of his or her Corporate
Status, a party to and is successful, on the merits or otherwise, in any
Proceeding, he or she shall be indemnified to the maximum extent permitted by
law, as such may be amended from time to time, against all Expenses actually and
reasonably incurred by him or her or on his or her behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or her
or on his or her behalf in connection with each successfully resolved claim,
issue or matter.

 

2

--------------------------------------------------------------------------------


 

2.                                       Contribution.

 

(a)                                  If Indemnitee shall elect or be required to
pay all or any portion of any judgment or settlement in any threatened, pending
or completed action, suit or proceeding in which the Company is jointly liable
with Indemnitee (or would be if joined in such action, suit or proceeding), the
Company shall contribute the amount of Expenses actually and reasonably incurred
and paid or payable by Indemnitee in proportion to the relative benefits
received by the Company and all its officers, directors or employees, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding) from the transaction from which such action,
suit or proceeding arose; provided, however, that the proportion determined on
the basis of relative benefit may, to the extent necessary to conform to law, be
further adjusted by reference to the relative fault of the Company and all its
officers, directors or employees, other than Indemnitee, who are jointly liable
with Indemnitee (or would be if joined in such action, suit or proceeding) in
connection with the events that resulted in such Expenses, as well as any other
equitable considerations which the Law may require. The relative fault of the
Company and all its officers, directors or employees, other than Indemnitee, who
are jointly liable with Indemnitee (or would be if joined in such action, suit
or proceeding) shall be determined by reference to, among other things, the
degree to which their actions were motivated by intent to gain personal profit
or advantage, the degree to which their liability is primary or secondary, and
the degree to which their conduct is active or passive.

 

(b)                                 To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee, the Company, in lieu of indemnifying Indemnitee,
may contribute to the amount of Expenses incurred by Indemnitee in connection
with a claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

 

3.                                       Indemnification for Expenses as a
Witness. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of his or her Corporate Status, a witness in any
Proceeding to which Indemnitee is not a party, he or she shall be indemnified
against all Expenses actually and reasonably incurred by him or her or on his or
her behalf in connection therewith.

 

4.                                       Advancement of Expenses.
Notwithstanding any other provision of this Agreement, the Company shall advance
all Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding by reason of Indemnitee’s Corporate Status within thirty (30) days
after the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee and shall include or be
preceded or accompanied by an undertaking by or on behalf

 

3

--------------------------------------------------------------------------------


 

of Indemnitee to repay any Expenses advanced if it shall ultimately be
determined that Indemnitee is not entitled to be indemnified against such
Expenses.

 

5.                                       Procedures and Presumptions for
Determination of Entitlement to Indemnification. It is the intent of this
Agreement to secure for Indemnitee rights of indemnity that are as favorable as
may be permitted under the Delaware General Corporation Law and public policy of
the State of Delaware. Accordingly, the parties agree that the following
procedures and presumptions shall apply in the event of any question as to
whether Indemnitee is entitled to indemnification under this Agreement:

 

(a)                                  Written Request. To obtain indemnification
under this Agreement, Indemnitee shall submit to the Company a written request,
including therein or therewith such documentation and information as is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing of
the request.

 

(b)                                 Method of Determination. Upon such written
request by Indemnitee for indemnification pursuant to Section 5(a), a
determination, if required by applicable law, with respect to Indemnitee’s
entitlement to indemnification shall be made in the specific case by one of the
following four methods, which shall be at the election of the Board:  (1) by a
majority vote of the Disinterested Directors, as defined herein, even though
less than a quorum, or by a committee of Disinterested Directors designated by a
majority vote of the Disinterested Directors, even though less than a quorum,
(2) if there are no Disinterested Directors or if the Disinterested Directors so
direct, by Independent Counsel, as defined herein, in a written opinion to the
Board, a copy of which shall be delivered to the Indemnitee, or (3) if so
directed by the Board, by the stockholders of the Company; provided, however, in
the event of a Potential Change of Control, as defined herein, or a Change of
Control, as defined below, or within two (2) months after a Change of Control,
Independent Counsel shall make such determination rather than the Board.

 

(c)                                  Change in  Control. A “Change in Control”
shall be deemed to occur, after the date of this Agreement, upon the earliest of
any of the following events:

 

(i)  Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities;

 

(ii)  Change in Board. During any period of two (2) consecutive years (not
including any period prior to the execution of this Agreement), individuals who
at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in this Section 5(c)), whose
election by the Board or nomination for election by

 

4

--------------------------------------------------------------------------------


 

the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a least a majority of the members of the
Board;

 

(iii)  Corporate Transactions. The effective date of a merger or consolidation
of the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the surviving entity outstanding immediately after such
merger or consolidation and with the power to elect at least a majority of the
governing board of such surviving entity;

 

(iv)  Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and

 

(v)  Other Events. Regardless whether the Company is then subject to such a
reporting requirement, there occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

 

For purposes of this Section 5(c), the following terms shall have the following
meanings:

 

(A)                              “Person” shall mean any natural person,
corporation, partnership, firm, joint venture, association, joint-stock company,
trust, unincorporated organization, governmental authority or other entity;
provided, however, that Person shall exclude (i) the Company, (ii) any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, and (iii) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

(B)                                “Beneficial Owner” shall have the meaning
given to such term in Rule 13d-3 under the Exchange Act.

 

(d)                                 Selection of Independent Counsel. If the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 5(b) 

 

5

--------------------------------------------------------------------------------


 

hereof, the Independent Counsel shall be selected by the Disinterested Directors
(or a committee thereof) as provided in Section 5(b) or if there are no
Disinterested Directors, by the Board. Indemnitee may, within ten (10) days
after such written notice of selection shall have been given, deliver to the
Company a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of Section 13(e) of this Agreement, and
the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If a written objection is made and substantiated,
the Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit. If, within twenty (20) days after submission by Indemnitee of
a written request for indemnification pursuant to Section 5(a) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Company or Indemnitee may petition the Court of Chancery of the State of
Delaware or other court of competent jurisdiction for resolution of any
objection which shall have been made by the Indemnitee to the Company’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 5(b) hereof. The Company shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting pursuant to Section 5(b) hereof.

 

(e)                                  Presumptions in Favor of Indemnitee. In
making a determination with respect to entitlement to indemnification hereunder,
the persons or entity making such determination shall presume that Indemnitee is
entitled to indemnification under this Agreement and that Indemnitee has at all
times acted in good faith and in a manner he or she reasonably believed to be in
or not opposed to the best interests of the Company. Anyone, including the
Company, seeking to overcome this presumption shall have the burden of proof.
Neither the failure of the Company (including by its directors or independent
legal counsel) to have made a determination of entitlement to indemnification
pursuant to this Agreement prior to the commencement of any action, nor an
actual determination by the Company (including by its directors or independent
legal counsel) that Indemnitee has not met the applicable standard of conduct,
shall be a defense to the action or create a presumption that Indemnitee has not
met the applicable standard of conduct.

 

(f)                                    Prompt Determination of Entitlement. If
the persons or entity empowered or selected to determine whether Indemnitee is
entitled to indemnification shall not have made a determination within thirty
(30) days after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification absent: (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided, however, that such 30-day period
may be extended for a reasonable time if the persons or entity making such
determination with respect to entitlement to indemnification in good faith
requires such additional time to obtain or evaluate documentation and/or
information relating thereto;

 

6

--------------------------------------------------------------------------------


 

(g)                                 Cooperation. Indemnitee shall cooperate with
the persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such persons or entity
upon reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, member of the Board or stockholder of the Company shall act
reasonably and in good faith in making a determination regarding the
Indemnitee’s entitlement to indemnification under this Agreement.

 

(h)                                 Termination of Proceeding. The termination
of any Proceeding or of any claim, issue or matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.

 

6.                                       Remedies of Indemnitee.

 

(a)                                  In the event that: (i) a determination is
made pursuant to this Agreement that Indemnitee is not entitled to
indemnification under this Agreement; (ii) advancement of Expenses is not timely
made pursuant to this Agreement; (iii) no determination of entitlement to
indemnification is made pursuant to this Agreement within thirty (30) days after
receipt by the Company of the request for indemnification (as such period may be
extended pursuant to Section 5(f)) ; (iv) payment of indemnification is not made
pursuant to this Agreement within thirty (30) days after receipt by the Company
of a written request; or (v) payment of indemnification is not made within
thirty (30) days after a determination has been made that Indemnitee is entitled
to indemnification or such determination is deemed to have been made pursuant to
this Agreement, Indemnitee shall be entitled to an adjudication in an
appropriate court of the State of Delaware, or in any other court of competent
jurisdiction, of Indemnitee’s entitlement to such indemnification.

 

(b)                                 In the event that a determination has been
made pursuant to this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding regarding an Indemnitee’s entitlement
shall be conducted as a de novo trial on the merits, and Indemnitee shall not be
prejudiced by reason of the prior adverse determination.

 

7

--------------------------------------------------------------------------------


 

7.                                       Non-Exclusivity; Survival of Rights;
Insurance; Subrogation.

 

(a)                                  The rights of indemnification as provided
by this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the certificate of
incorporation of the Company, the By-laws, any agreement, a vote of
stockholders, a resolution of directors or otherwise. No amendment, alteration
or repeal of this Agreement or of any provision hereof shall limit or restrict
any right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in the Delaware
General Corporation Law, whether by statute or judicial decision, permits
greater indemnification than would be afforded currently under the By-laws and
this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

(b)                                 To the extent the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, or agents or fiduciaries of the Company or of an Enterprise
that such person serves at the request of the Company, Indemnitee shall be
covered by such policy or policies with no less coverage than any other
individual receives under the Company’s policy or policies. The Company shall
maintain such insurance for Indemnitee for two years post-termination at the
same level as it then maintains for its then current directors and officers. The
Company shall give prompt notice of the commencement of a Proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take reasonable action to cause such insurers to
pay, on behalf of the Indemnitee, all amounts payable as a result of such
Proceeding in accordance with the terms of such policies.

 

(c)                                  In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

(d)                                 The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder to
the extent that Indemnitee has otherwise actually received such payment under
any insurance policy, contract, agreement or otherwise. The Company’s obligation
to indemnify or advance Expenses hereunder to Indemnitee who is or was serving
at the request of the Company as a director, officer, employee or agent of an
Enterprise shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of expenses from such Enterprise.

 

8.                                       Exception to Right of Indemnification.
Notwithstanding any provision in this Agreement, the Company shall not be
obligated under this Agreement to make any indemnity in connection with any
claim made against Indemnitee:

 

8

--------------------------------------------------------------------------------


 

(a)                                  for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company or any Enterprise within the meaning of Section 16(b) of the Exchange
Act or similar provisions of state statutory law or common law;

 

(b)                                 where it is determined by final adjudication
that the liability imposed upon Indemnitee was the result of Indemnitee’s actual
improper receipt of a personal benefit or profit or of Indemnitee’s deliberate
dishonesty to the Company; or

 

(c)                                  in connection with any Proceeding (or any
part of any Proceeding) initiated by Indemnitee, including any Proceeding (or
any part of any Proceeding) initiated by Indemnitee against the Company or its
directors, officers, employees or other indemnitees, unless: (i) the Board of
Directors of the Company authorized the Proceeding, (ii) the Company provides
the indemnification, in its sole discretion, pursuant to the powers vested in
the Company under applicable law, or (iii) as provided in the By-Laws.

 

9.                                       Joint Representation and Selection of
Counsel. In the event the Company shall be obligated hereunder to pay an
Indemnitee’s Expenses, the Company shall be entitled to assume the defense of
such Proceeding, with counsel approved by Indemnitee (which approval shall not
be unreasonably withheld). The Company and Indemnitee shall be jointly
represented until such time as Indemnitee reasonably concludes that there is a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense. Notwithstanding this provision, Indemnitee retains the right to
employ separate counsel, wholly at Indemnitee’s own expense, in any such
proceeding in addition to or in place of any counsel retained by the Company on
behalf of Indemnitee.

 

10.                                 Duration of Agreement. All agreements and
obligations of the Company contained herein, including advancement of expenses,
shall continue past Indemnitee’s time of service to the Company or an
Enterprise, and shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company), assigns,
spouses, heirs, executors and personal and legal representatives.

 

11.                                 Security. To the extent requested by
Indemnitee and approved by the Board of Directors of the Company, the Company
may at any time and from time to time provide security to Indemnitee for the
Company’s obligations hereunder through an irrevocable bank line of credit,
funded trust or other collateral. Any such security, once provided to
Indemnitee, may not be revoked or released without the prior written consent of
the Indemnitee. In the event of a Potential Change in Control, as defined
herein, or a Change in Control, the Company shall, promptly upon written request
by Indemnitee, create a Trust for the benefit of Indemnitee and from time to
time, upon written request by or on behalf of Indemnitee to the Company, shall
fund such Trust in an amount, as set forth in such request, sufficient to
satisfy any and all Expenses reasonably anticipated at the time of each such
request to be incurred in connection with an indemnifiable event. The terms of
the Trust shall provide that upon a Change in Control: (i) the Trust shall not
be revoked or the principal thereof invaded, without the written consent of
Indemnitee; (ii) the Trustee shall advance, within ten (10) business days of a
request by

 

9

--------------------------------------------------------------------------------


 

Indemnitee, any and all Expenses to Indemnitee, not advanced directly by the
Company to Indemnitee (and Indemnitee hereby agrees to reimburse the Trust under
the circumstances under which Indemnitee would be required to reimburse the
Company under this Agreement); (iii) the Trust shall continue to be funded by
the Company in accordance with the funding obligation set forth above; (iv) the
Trustee shall promptly pay to Indemnitee all amounts for which Indemnitee shall
be entitled to indemnification pursuant to this Agreement or otherwise; and
(v) all unexpended funds in such Trust shall revert to the Company upon a final
determination that Indemnitee has been fully indemnified under the terms of this
Agreement. Nothing in this Section 11 shall relieve the Company of any of its
obligations under this Agreement. A Potential Change in Control shall be deemed
to have occurred if: (i) the Company enters into an agreement or arrangement,
the consummation of which would result in the occurrence of a Change in Control;
(ii) the Company or any person publicly announces an intention to take or to
begin taking actions which if completed would constitute a Change in Control; or
(iii) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

 

12.                                 Enforcement.

 

(a)                                  The Company expressly confirms and agrees
that it has entered into this Agreement and assumes the obligations imposed on
it hereby in order to induce Indemnitee to serve as an officer or director of
the Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as an officer or director of the Company.

 

(b)                                 This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.

 

13.                                 Definitions. For purposes of this Agreement:

 

(a)                                  “Corporate Status” describes the status of
a person who is or was a director, officer, employee, agent or fiduciary of the
Company or of any other Enterprise that such person is or was serving at the
request of the Company. Indemnitee’s service to an Enterprise at the request of
the Company is expressly deemed to be included within an Indemnitee’s Corporate
Status. Indemnitee’s service as a director, officer, employee, agent or
fiduciary to any of the following Enterprises shall be deemed to be at the
express written request of the Company:  any direct or indirect subsidiary of
the Company, any entity for which the Company accounts on the equity method, any
special purpose entity or variable interest entity of the Company, and any
investment company as to which an affiliate of the Company serves as investment
advisor.

 

(b)                                 “Disinterested Director” means a director of
the Company who is not and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.

 

10

--------------------------------------------------------------------------------


 

(c)                                  “Enterprise” shall mean the Company and any
other corporation, partnership, direct or indirect subsidiary, joint venture,
trust, employee benefit plan or other enterprise that Indemnitee is or was
serving at the express written request of the Company as a director, officer,
employee, agent or fiduciary. Enterprise shall also include, but is not limited
to, entities for which the Company accounts on the equity method, special
purpose entities, variable interest entities, and investment companies as to
which an affiliate of the Company serves as investment advisor.

 

(d)                                 “Expenses” shall include all reasonable
attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, appeal costs and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating,
participating, or being or preparing to be a witness in a Proceeding. Expenses
shall also include judgments, penalties  or fines against Indemnitee and amounts
paid in settlement by Indemnitee (only if such settlement is approved by the
Company, which approval shall not be unreasonably withheld) of any claim
relating to a Proceeding. In addition, Expenses shall include the incremental
personal income taxes (whether federal, state, local or foreign) actually paid
or payable by Indemnitee, together with any interest or penalties thereon, by
virtue of the receipt of indemnification payments under this Agreement.

 

(e)                                  “Independent Counsel” means a law firm, or
a member of a law firm, that is experienced in matters of corporation law and
neither presently is, nor in the past five years has been, retained to
represent:  (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements); or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person (i) who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement or (ii) who, or whose firm, represented
a third party that was adverse to the Company, or any affiliate of the Company,
or Indemnitee within the preceding twelve months. The Company agrees to pay the
reasonable fees and expenses of the Independent Counsel.

 

(f)                                    “Proceeding” includes any threatened,
pending or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought by or in the right of the
Company or otherwise and whether civil, criminal, administrative or
investigative, in which Indemnitee was, is or will be involved as a party or
otherwise, by reason of the fact of Indemnitee’s past or present Corporate
Status, by reason of any action taken by him or her or of any inaction on his or
her part while acting as an officer or director of the Company or any
Enterprise, or by reason of the fact that he or she is or was serving at the
request of the Company as a director, officer, employee, agent or fiduciary of
another Enterprise, in each case whether or not he or she is acting or serving
in any such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement, including one pending on
or before the date of this Agreement, but excluding one initiated by an

 

11

--------------------------------------------------------------------------------


 

Indemnitee pursuant to Section 6 of this Agreement to enforce his or her rights
under this Agreement.

 

14.                                 Severability. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision. Without limiting the generality of the
foregoing, this Agreement is intended to confer upon Indemnitee indemnification
rights to the fullest extent permitted by applicable laws. In the event any
provision hereof conflicts with any applicable law, such provision shall be
deemed modified, consistent with the aforementioned intent, to the extent
necessary to resolve such conflict.

 

15.                                 Modification and Waiver. No supplement,
modification, termination or amendment of this Agreement shall be binding unless
executed in writing by both of the parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

16.                                 Notice. Indemnitee agrees promptly to notify
the Company in writing upon being served with or otherwise receiving any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification covered hereunder. The failure to so notify the Company shall
not relieve the Company of any obligation which it may have to Indemnitee under
this Agreement or otherwise, unless and only to the extent that such failure or
delay materially prejudices the Company. All communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given:  (a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to Indemnitee at the
address set forth below Indemnitee’s signature hereto, and to the Company at:

 

Ameriprise Financial, Inc.

55 Ameriprise Financial Center

Minneapolis, MN  55474

Attention: General Counsel

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

17.                                 Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same Agreement. This Agreement
may also be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

12

--------------------------------------------------------------------------------


 

18.                                 Headings. The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

19.                                 No Construction as Employment Agreement.
Nothing contained herein shall be construed as giving Indemnitee, if an employee
of the Company or any Enterprise, any right to be retained in the employ of the
Company or any Enterprise.

 

20.                                 Governing Law. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

 

SIGNATURE PAGE TO FOLLOW

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the day and year first above written.

 

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

 

 

By

 

 

 

Its

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

 

 

 

 

 

Address of Indemnitee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Indemnification Agreement with Ameriprise Financial, Inc.

 

--------------------------------------------------------------------------------

 